Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gildert et al. (US 2016/0243701 A1) in view of Di Censo et al. (US 2017/0099539 A1).
Claim 1, Gildert set of headphones (Gildert, ¶0129, virtual reality headset (such as Oculus Rift) comprising: a pair of cups (well known in the art Oculus Rift includes earcups), each housing a speaker to be positioned over an ear of a user (Gildert, Fig.3, speakers 110); a processor (Gildert, Fig.3, uP 100); a virtual reality device displaying a virtual reality environment to the user (Gildert, ¶0155, display simulated visual environment to operator); and a temperature sensor (Gildert, Fig.2, 3, environment sensors info; ¶0239, temperature sensor; ¶0242, temperature sensor measure temperature of operator).
Gildert does not teach a cooling mechanism disposed within each of the cups to regulate environmental conditions inside of the cups to match environmental thresholds and at least one additional environmental sensor disposed within each of the cups to monitor the environmental conditions inside the cups; the processor to subsequently analyze data associated with the sensors and compare the data to the environmental thresholds; and the processor to, in response to the data for all of the sensors indicating ail of the environmental conditions exceed all the environmental thresholds, activate the cooling mechanism such that the cooling mechanism regulates the environmental conditions inside of cups of headphones until the data for each of the sensors indicates the environmental conditions match the environmental thresholds.
Di Censo teaches a cooling mechanism disposed within each of the cups to regulate environmental conditions inside of the cups to match environmental thresholds (Di Censo, ¶0039) and at least one additional environmental sensor disposed within each of the cups to monitor the environmental conditions inside the cups (Di Censo, Fig.2, ¶0039, cavity temperature sensor 224, user head temperature sensor 222, respiration sensor 225); the processor (Di Censo, ¶0068) to subsequently analyze data associated with the sensors and compare the data to the environmental thresholds; and the processor to, in response to the data for all of the sensors indicating ail of the environmental conditions exceed all the environmental thresholds, activate the cooling mechanism such that the cooling mechanism regulates the environmental (Di Censo, ¶0056-¶0057). The motivation to combine Gildert with Di Censo is for a headphone designs that enable users to more comfortably wear these types of headphones in a variety of environmental conditions (Di Censo, ¶0006).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where a cooling mechanism disposed within each of the cups to regulate environmental conditions inside of the cups to match environmental thresholds and at least one additional environmental sensor disposed within each of the cups to monitor the environmental conditions inside the cups; the processor to subsequently analyze data associated with the sensors and compare the data to the environmental thresholds; and the processor to, in response to the data for all of the sensors indicating ail of the environmental conditions exceed all the environmental thresholds, activate the cooling mechanism such that the cooling mechanism regulates the environmental conditions inside of cups of headphones until the data for each of the sensors indicates the environmental conditions match the environmental thresholds as taught by Di Censo in Gildert for a headphone designs that enable users to more comfortably wear these types of headphones in a variety of environmental conditions.
Claim 2, Gildert does not teach the one additional environmental sensor comprises a humidity sensor, a heartrate sensor or combinations thereof.

It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where one additional environmental sensor comprises a heartrate sensor as taught by Di Censo in Gildert for measurement of pulse/respiration of user.
Claim 4, Gildert does not teach the at least one additional environmental sensor comprises a heartrate sensor, the heartrate sensor monitoring a heartrate of the user wearing the headphones such that when the user's heartrate exceeds a heartrate threshold as indicated by one of the environmental thresholds, the cooling mechanism is activated to regulate the environmental conditions inside of the cups of the headphones to reduce the user's heartrate.
Di Censo teaches the at least one additional environmental sensor comprises a heartrate sensor, the heartrate sensor monitoring a heartrate of the user wearing the headphones such that when the user's heartrate exceeds a heartrate threshold as indicated by one of the environmental thresholds, the cooling mechanism is activated to regulate the environmental conditions inside of the cups of the headphones to reduce the user's heartrate (Di Censo, ¶0057). The motivation is for correct awareness state of user (Di Censo, ¶0057).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where at least one additional environmental sensor comprises a heartrate sensor, the heartrate sensor monitoring a 
Claim 6, Gildert does no teach the cooling mechanism in each of the cups comprises a semiconductor refrigeration chip based on a Peltier effect, the processor activating a refrigeration state of the semiconductor refrigeration chip to regulate the environmental conditions inside of the cups of the headphones until the data for each of the sensors indicates the environmental conditions match the environmental thresholds.
Di Censo teaches the cooling mechanism in each of the cups comprises a semiconductor refrigeration chip based on a Peltier effect, the processor activating a refrigeration state of the semiconductor refrigeration chip to regulate the environmental conditions inside of the cups of the headphones until the data for each of the sensors indicates the environmental conditions match the environmental thresholds (Di Censo, ¶0028). The motivation is for configuring a technically feasible cooling element suitable for implementation in headphone system (Di Censo, ¶0028).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where the cooling mechanism in each of the cups comprises a semiconductor refrigeration chip based on a Peltier effect, the processor activating a refrigeration state of the semiconductor refrigeration chip to regulate the environmental conditions inside of the cups of the headphones until the data for each of the sensors indicates the environmental conditions match the 
Claims 8 and 12, Gildert does not teach comprises a member and a actuator, the member is pivotally connected to the cup via a hinge such that, when the processor selectively activates the cooling mechanism, the actuator pivots the member to open an aperture through the cup such that air located inside of the cup of the headphones is exchanged with air located external to the cups until the data for each of the sensors indicates the environmental conditions match the environmental thresholds.
Di Censo teaches comprises a member and a actuator, the member is pivotally connected to the cup via a hinge such that, when the processor selectively activates the cooling mechanism, the actuator pivots the member to open an aperture through the cup such that air located inside of the cup of the headphones is exchanged with air located external to the cups until the data for each of the sensors indicates the environmental conditions match the environmental thresholds (Di Censo, Fig.5 and ¶0035). The motivation is for to facilitate sufficient free convection of air through acoustic cavity (Di Censao, ¶0035).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in comprises a member and a actuator, the member is pivotally connected to the cup via a hinge such that, when the processor selectively activates the cooling mechanism, the actuator pivots the member to open an aperture through the cup such that air located inside of the cup of the headphones is exchanged with air located external to the cups until the data for each of the sensors indicates the environmental conditions match the environmental thresholds as taught by 
Claim 9,  Gildert does not teach comprises a member and a actuator, wherein the member is rotatably connected to the cup such that, when the processor selectively activates the cooling mechanism, the actuator rotates the member relative to the cup to open an aperture through the cup such that that air located inside of the cup of the headphones is exchanged with air located external to the cups until the data for each of the sensors indicates the environmental conditions match the environmental thresholds.
Di Censo teaches comprises a member and a actuator, wherein the member is rotatably connected to the cup such that, when the processor selectively activates the cooling mechanism, the actuator rotates the member relative to the cup to open an aperture through the cup such that that air located inside of the cup of the headphones is exchanged with air located external to the cups until the data for each of the sensors indicates the environmental conditions match the environmental thresholds (Di Censo, Fig.5 and ¶0034). The motivation is for assist in cooling acoustic cavity (Di Censo, ¶0034).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in comprises a member and a actuator, wherein the member is rotatably connected to the cup such that, when the processor selectively activates the cooling mechanism, the actuator rotates the member relative to the cup to open an aperture through the cup such that that air located inside of the cup of the headphones is exchanged with air located external to the cups until the data for 
Claim 10, a system comprising: a virtual reality device comprising an output to a virtual reality (VR) headset with headphones, the virtual reality device to provide the headset with environmental thresholds associated with a virtual reality environment being displayed to the user via the virtual reality device; and the VR headset with headphones further comprising: a pair of cups, each housing a speaker to be positioned over an ear of a user; a processor; a cooling mechanism disposed within each of the cups to regulate environmental conditions inside of the cups to match the environmental thresholds; and a temperature sensor and at least one additional environmental sensor disposed within each of the cups to monitor the environmental conditions inside the cups; the processor to subsequently analyze data associated with the sensors and compare the data to the environmental thresholds; and the processor to, in response to ail of the sensors Indicating ati of the environmental conditions exceed the environmental thresholds, activate the cooling mechanism such that the cooling mechanism regulates the environmental conditions inside of cups of headphones until the data for each of the sensors indicates the environmental conditions do not exceed the environmental thresholds (see rejection for claim 1).
Claim 11, Gildert does not teach wherein the environmental thresholds are determined by a user when the headphones are not in communication with the virtual reality device.
Di Censo teaches wherein the environmental thresholds are determined by a user when the headphones are not in communication with the virtual reality device (Di Censo, 
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in the environmental thresholds are determined by a user when the headphones are not in communication with the virtual reality device as taught by Di Censo in Gildert for adjust comfort of the user while wearing the headphone.
Claim 13, a method comprising: receiving, via a virtual reality device, a number of thresholds associated with a virtual: reality environment being displayed to a user;
with a temperature sensor and at least one additional environmental sensor disposed within each of cups of headphones monitoring environmental conditions inside the cups; and activating, via a processor, the cooling mechanism in response to ail of the sensors indicating ait of the environmental conditions exceed the environmental thresholds such that the cooling mechanism regulates the environmental conditions inside of cups of headphones until the data for each of the sensors indicates the environmental conditions do not exceed the environments! Thresholds (see rejection for claim 1).
Claim 15, Gildert does not teach a heartrate sensor.
Di Censo teaches a heartrate sensor (Di Censo, ¶0041). The motivation is for specified target setpoint respiration rate of the user (Di Censo, ¶0041).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in a heartrate sensor as taught by Di Censo in Gildert for specified target setpoint respiration rate of the user.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gildert et al. (US 2016/0243701 A1) in view of Di Censo et al. (US 2017/0099539 A1) and further in view of Marshall et al. (US 2018/0286080 A1).
Claim 3 and 14, the combination of Gildert and Di Censo teaches environmental sensor monitors environmental level inside the cups such that when the environmental level inside of the cups of headphones exceeds an environmental threshold as indicated by one of the environmental thresholds, the cooling mechanism is activated to regulate the environmental level Inside of the cups of the headphones until the environmental level inside of the matches the environmental threshold.
The combination of does no Gildert and Di Censo teach a humidity sensor.
Marshall teaches a humidity sensor (Marshall, Fig.1, ¶0012 and ¶0021). The motivation is for to sense the viewer's activities and current state (Marshall, ¶0021).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where a humidity sensor as taught by Marshall in Gildert and Di Censo for sense the viewer's activities and current state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 15, 2021
/SIMON KING/Primary Examiner, Art Unit 2653